DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 4-26, and 28-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobb et al. (US 2016/0084043) in view of Gooneratne et al. (USP 10,072,495).
With respect to claim 1, Cobb et al. disclose a self-winding power generation device comprising: a mechanical winding knob (201 is considered a knob) for receiving mechanical energy from a downhole environment (see paragraph 17); a gear train comprising a plurality of gears engaged with each other, wherein a first gear in the gear train (206) is operatively connected to the mechanical winding knob, and configured to receive mechanical energy from the mechanical winding knob and transfer the mechanical energy to a second gear in the gear train (see paragraphs 17 and 18); a spiral spring (205) attached to one of the gears in the gear train, the spiral spring configured to self-wind and store the mechanical energy upon receiving the mechanical 
With respect to claim 24, Cobb et al. disclose further comprising: an oscillating rotor weight (rotor in 201) configured to automatically rewind the spiral spring harnessing the mechanical energies in a downhole environment, wherein the mechanical energy in the downhole environment is caused due to drillstring rotation when tripping in or out of the wellbore, when stationary and drilling a formation, or due to turbulent drilling fluid flow, wherein the rotor weight rotations are translated to the spring through reverser or reducer gears (see paragraphs 17-19).
	With respect to claim 25, Cobb et al. disclose a self-winding power generating device for monitoring well conditions, the device comprising: a mechanical winding knob for receiving mechanical energy from a downhole environment; a gear train comprising a plurality of gears engaged with each other, wherein a first gear in the gear train is operatively connected to the mechanical winding knob, and configured to receive mechanical energy from the mechanical winding knob and transfer the mechanical energy to a second gear in the gear train; a spiral spring attached to one of the gears in 
	With respect to claim 2, Cobb et al. disclose wherein the spiral spring is further configured to unwind and drive the gear train when there is insufficient transfer of mechanical energy from the first gear (see paragraphs 17-19).
With respect to claims 4 and 28, Cobb et al. does not disclose a power storage unit.  Gooneratne et al. disclose a power storage unit (108) for storing energy to provide power continuously to the sensors (see column 5 lines 12-33).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Cobb et al. by including a power storage unit as taught by Gooneratne et al. for the purpose of storing the energy to provide continuous power.
With respect to claims 5 and 29, Cobb et al. in view of Gooneratne et al. disclose the power storage unit comprises one of ceramic film capacitors, electrolytic capacitors, 
	With respect to claims 6 and 30, Cobb et al. disclose and LWD/MWD system with downhole instruments, which would include sensors.  However, Cobb et al. does not disclose a microcontroller to manage the generated power (see column 5 lines 34-58).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Cobb et al. by including a microcontroller as taught by Gooneratne et al. for the purpose of managing the generated power.  
	With respect to claims 7 and 31, Cobb et al. in view of Gooneratne et al. disclose wherein the transceiver unit is configured to communicate over a wireless communication method selected from the group consisting of Wi-Fi, Wi-Fi Direct, Bluetooth, Bluetooth Low Energy, and ZigBee (see column 5 lines 34-58).
With respect to claims 8 and 32, Cobb et al. in view of Gooneratne et al. disclose a shell for housing one or more of the following: the gear train, the spiral spring, the power generation unit, the bridge rectifier, the energy storage unit, the at least one sensor, and the microcontroller and transceiver unit to house the power generator to preserve its flexibility and elasticity and improve the energy conversion efficiency (see column 10 lines 48-59).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Cobb et al. by including a shell for housing to house the equipment and improve energy conversion efficiency.
	With respect to claims 9 and 33, Cobb et al. in view of Gooneratne et al. disclose wherein the shell comprises a material selected from the group consisting of polymeric materials, elastomers, coatings of epoxy, resin-based materials, pyroflask, titanium, 
	With respect to claims 10 and 34, Gooneratne et al. disclose wherein the power generating unit further comprises: a first material of one polarity and a second material of opposite polarity to the first material, wherein the first material comes in contact with the second material and are separated from each other upon motion of the gear train so that the two materials have a maximized point of contact and separation to generate maximum power (see abstract); and at least one electrode (104) that is connected to the first material or second material, wherein the first and second materials are selected from the group consisting of Polytetrafluoroethylene (PTFE), Polyethylene terephthalate (PET), Polydimethylacrylamide (PDMA), Polydimethylsiloxane (PDMS), Polyimide, Copper, Silver, Aluminum, Lead, Elastomer, Teflon, Kapton, Nylon and Polyester (see column 11 lines 16-43).
With respect to claims 11 and 35, Cobb et al. in view of Gooneratne et al. does not disclose wherein the first material is included in a first gear in the gear train, and the second material is included in a second gear adjacent to or in contact with the first gear.  However, It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have included the materials in the gears, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

With respect to claims 13 and 37, Cobb et al. in view of Gooneratne et al. disclose wherein the second material is constant, and the first material is propelled towards the second material by means of a slider crank operatively connected to the last gear in the gear train such that the first material slides through the second material (see column 11 lines 1-15 wherein the combination teaches attachment to the gear train).
With respect to claims 14, 15, 38, and 39, Cobb et al. in view of Gooneratne et al. does not disclose a scotch yoke.  However, as the scotch yoke is a well-known reciprocating motion mechanism, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Goon et al. in view of Gooneratne et al. by substituting a slider crank for a scotch yoke for the predictable results of propelling the first material to/through the second material.   
With respect to claim 16, as best understood, Cobb et al. disclose a piezoelectric material (see column 4 lines 50-67).  
	With respect to claims 17-20 and 41-44, Cobb et al. does not disclose the details of the piezoelectric material set up.  It would be within the skill of one in the art to arrange the material in arrays, with a slider-crank, or scotch yoke, as a person of 
	With respect to claim 21, as best understood, Cobb et al. disclose a magnetostrictive material (see figure 4 lines 50-67).
With respect to claims 22, 23, 46, and 47, Cobb et al. does not disclose the details of the magnetostrictive material set up. It would be within the skill of one in the art to arrange the material with a slider-crank or scotch yoke, as a person of ordinary skill has good reason to pursue the known options with his or her technical grasp for the predictable result of providing power.  
	With respect to claim 26, Cobb et al. disclose wherein the spiral spring is further configured to unwind and drive the gear train when there is insufficient transfer of mechanical energy from the first gear (see paragraphs 17-19).
With respect to claim 40, Cobb et al. disclose wherein the first material or the second material comprises a piezoelectric material (see paragraph 20).
With respect to claim 45, Cobb et al. disclose wherein the first material or the second material comprises a magnetostrictive material (see paragraph 20).
With respect to claim 48, Cobb et al. does not disclose the material of the spiral spring.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have selected a material selected from the group consisting of super alloys, carbon nanotubes, and graphene for the spring, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re Leshin, 125 USPQ 416.

3.	Claims 1, 2, 4-9, 24-26, 28-33, and 40-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobb et al. (US 2016/0084043) in view of Hirsch et al. (USP 7,075,454).
With respect to claim 1, Cobb et al. disclose a self-winding power generation device comprising: a mechanical winding knob (201 is considered a knob) for receiving mechanical energy from a downhole environment (see paragraph 17); a gear train comprising a plurality of gears engaged with each other, wherein a first gear in the gear train (206) is operatively connected to the mechanical winding knob, and configured to receive mechanical energy from the mechanical winding knob and transfer the mechanical energy to a second gear in the gear train (see paragraphs 17 and 18); a spiral spring (205) attached to one of the gears in the gear train, the spiral spring configured to self-wind and store the mechanical energy upon receiving the mechanical energy from the first gear (see paragraphs 17 and 18); and a power generation unit (204) configured to receive the mechanical energy from a last of the plurality of gears and convert the mechanical energy into electrical energy (see paragraphs 17 and 18).  
	With respect to claim 2, Cobb et al. disclose wherein the spiral spring is further configured to unwind and drive the gear train when there is insufficient transfer of mechanical energy from the first gear (see paragraphs 17-19).
	With respect to claim 24, Cobb et al. disclose further comprising: an oscillating rotor weight (rotor in 201) configured to automatically rewind the spiral spring harnessing the mechanical energies in a downhole environment, wherein the mechanical energy in the downhole environment is caused due to drillstring rotation when tripping in or out of the wellbore, when stationary and drilling a formation, or due to turbulent drilling fluid flow, wherein the rotor weight rotations are translated to the spring through reverser or reducer gears (see paragraphs 17-19).
	With respect to claim 25, Cobb et al. disclose a self-winding power generating device for monitoring well conditions, the device comprising: a mechanical winding knob for receiving mechanical energy from a downhole environment; a gear train comprising a plurality of gears engaged with each other, wherein a first gear in the gear train is operatively connected to the mechanical winding knob, and configured to receive mechanical energy from the mechanical winding knob and transfer the mechanical energy to a second gear in the gear train; a spiral spring attached to one of the gears in 
	With respect to claim 26, Cobb et al. disclose wherein the spiral spring is further configured to unwind and drive the gear train when there is insufficient transfer of mechanical energy from the first gear (see paragraphs 17-19).
With respect to claims 4 and 28, Cobb et al. does not disclose a power storage unit.  Hirsch et al. disclose a power storage unit (112) for storing energy to provide power (see column 12 lines 20-43).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Cobb et al. by including a power storage unit as taught by Hirsch et al. for the purpose of storing the energy to provide power.
With respect to claims 5 and 29, Cobb et al. in view of Hirsch et al. disclose the power storage unit comprises one of ceramic film capacitors, electrolytic capacitors, 
	With respect to claims 6 and 30, Cobb et al. disclose and LWD/MWD system with downhole instruments, which would include sensors.  However, Cobb et al. does not disclose a microcontroller and transceiver unit to manage the generated power.  Hirsch disclose a microcontroller (84) and transceiver unit (98) configured to manage power generated by the power generation unit and transmit information gathered by at least one sensor, wherein the at least one sensor is operatively connected to the microcontroller (see figure 4).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Cobb et al. by including a microcontroller as taught by Hirsch et al. for the purpose of managing the generated power.  
	With respect to claims 7 and 31, Cobb et al. in view of Hirsch et al. do disclose wherein the transceiver unit is configured to communicate over a wireless communication method selected from the group consisting of Wi-Fi, Wi-Fi Direct, Bluetooth, Bluetooth Low Energy, and ZigBee.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Cobb et al. in view of Hirsch et al. by using wireless, Bluetooth or zigbee as a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.
With respect to claims 8 and 32, Cobb et al. in view of Hirsch et al. disclose a shell (92) for housing one or more of the following: the gear train, the spiral spring, the power generation unit, the bridge rectifier, the energy storage unit, the at least one 
	With respect to claims 9 and 33, Cobb et al. in view of Hirsch et al. disclose wherein the shell comprises a material selected from the group consisting of polymeric materials, elastomers, coatings of epoxy, resin-based materials, pyroflask, titanium, steel, silicon carbide, Inconel, a material that can withstand high temperature, high pressure, corrosive and abrasive environments, and a polyether-based polyurethane material with visco-elastic properties to absorb shocks and vibrations (wherein the housing used in the wellbore withstands high temperature and pressure, corrosive and abrasive environments).
With respect to claim 40, Cobb et al. disclose wherein power generation unit comprises a piezoelectric material (see paragraph 20).
With respect to claims 41-44, Cobb et al. does not disclose the details of the piezoelectric material set up.  It would be within the skill of one in the art to arrange the material in arrays, with a slider-crank, or scotch yoke, as a person of ordinary skill has good reason to pursue the known options with his or her technical grasp for the predictable result of providing power.  
With respect to claim 45, Cobb et al. disclose wherein the first material or the second material comprises a magnetostrictive material (see paragraph 20).

With respect to claim 48, Cobb et al. does not disclose the material of the spiral spring.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have selected a material selected from the group consisting of super alloys, carbon nanotubes, and graphene for the spring, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 49, Cobb et al. does not disclose the material of the gears.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have selected a material that has high temperature resistance and strength, including thermoplastics, resins, polymers, carbon, steel, or any metal or alloy for the gears, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


1.130 Declaration
.

Response to Arguments
5.	Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive.  
	With respect to the rejections under 112, those have been withdrawn due to the amendments filed.
With respect to claims 1 and 25, as amended, it is noted that the declaration is insufficient to overcome the rejection as it does not provide an unequivocal statement from the inventors that they invented “the bridge rectifier”.  Furthermore, clarification is required, as it is stated that Shaohua Zhou “contributed to the idea of utilizing transceivers placed along a drilling string…” and a transceiver is claimed in claim 6.  
	In addition, it is noted that Hirsch teaches a bridge rectifier as noted above.  Cobb et al. in view of Hirsch et al. do not teach a power generating unit having a first material of one polarity and a second material having an opposite polarity connected to an electrode in combination with the other claimed limitations set forth in claims 10 and 34.  Therefore, these claims have not been rejected over Cobb in view of Hirsch.  
	In view of the new rejection of Hirsch et al. this office action is hereby made non-final.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicole Coy/Primary Examiner, Art Unit 3672